DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, and 11-13 of U.S. Patent No. US 11,031,522 B2 (hereinafter “Patent 522”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variants of the noted claim of Patent 522.
Regarding Claim 1, Patent 522 teaches an optical semiconductor element comprising: a single crystal AlN substrate; an n-type semiconductor layer composed of an AlGaN layer, the AlGaN layer being grown on the single crystal AlN substrate and being pseudomorphic with the single crystal AlN substrate, an Al composition of the AlGaN layer being reduced with an increase in distance from the single crystal AlN substrate; an active layer which is grown on the n-type semiconductor layer and has a multiple quantum well structure which is composed of a plurality of well layers and barrier layers; and a p-type semiconductor layer which is grown on the active layer, wherein the single crystal AlN substrate has an outermost surface opposite the n-type semiconductor layer functioning as a light-exiting surface, the n-type semiconductor layer includes: a first composition gradient layer which is grown on the single crystal AlN substrate and a first Al composition of which is gradually reduced at a first rate from the single crystal AlN substrate toward the active layer; and a second composition gradient layer which is grown on the first composition gradient layer and has a second Al composition equal to or less than the first Al composition of the first composition gradient layer, and the second Al composition being gradually reduced at a second rate smaller than the first rate from the first composition gradient layer toward the active layer, the barrier layers of the active layer each has an Al composition that is equal to or less than the Al composition of an interface on the active layer side of the second composition gradient layer (See Patent 522, claim 13).
While claim 13 of Patent 522 does not teach “the single crystal AlN substrate has a dislocation density being 106 cm−2 or less”, it would have been obvious to one of ordinary skill in the art to combine claim 12, which also depends from claim 1, with claim 13 as an obvious variant for combining the other teachings of different dependent claims as a whole invention. 
Regarding Claim 2, Patent 522 teaches wherein the first composition gradient layer has a composition of Alx1Ga1-x1N with an Al composition x1 of 0.95 to 1 at an interface on the single crystal AlN substrate side (Patent 522, claim 13).
Regarding Claim 3, Patent 522 teaches wherein the second composition gradient layer has a same Al composition on a side of the first composition gradient layer as that of the first composition gradient layer on a side of the second composition gradient layer (Patent 522, claim 13).
Regarding Claim 4, Patent 522 teaches wherein one surface of the first composition gradient layer is in contact with the second composition gradient layer, and the other surface of the first composition gradient layer is in contact with the single crystal AlN substrate (Patent 522, claim 13 with either direct or indirect contact).
Regarding Claim 5, Patent 522 teaches further comprising a buffer layer provided between the single crystal AlN substrate and the first composition gradient layer wherein one surface of the first composition gradient layer is in contact with the second composition gradient layer, and the other surface of the first composition gradient layer is in contact with the buffer layer, the buffer layer is in contact with the single crystal AlN substrate (Patent 522, claim 11 in combination with claims 12-13).
Regarding Claim 6, Patent 522 teaches wherein the layer thickness of the first composition gradient layer is within a range between 50 to 500 nm (Patent 522, claim 7 in combination with claims 12-13).
Regarding Claim 7, Patent 522 teaches wherein the first composition gradient layer has a composition of Alx1Ga1-x1N with an Al composition x1 at an interface of the first composition gradient layer on the active layer side being 0.7 to 0.8 (Patent 522, claim 6 in combination with claims 12-13).
Regarding Claim 8, Patent 522 teaches an optical semiconductor element comprising: a single crystal AlN substrate; an n-type semiconductor layer composed of an AlGaN layer, the AlGaN layer being grown on the single crystal AlN substrate and being pseudomorphic with the single crystal AlN substrate, an Al composition of the AlGaN layer being reduced with an increase in distance from the single crystal AlN substrate; an active layer which is grown on the n-type semiconductor layer and has a multiple quantum well structure which is composed of a plurality of well layers and barrier layers; and a p-type semiconductor layer which is grown on the active layer, wherein the single crystal AlN substrate has an outermost surface opposite the n-type semiconductor layer functioning as a light-exiting surface, the n-type semiconductor layer includes: a first composition gradient layer which is grown on the single crystal AlN substrate and a first Al composition of which is gradually reduced at a first rate from the single crystal AlN substrate toward the active layer; and a second composition gradient layer which is grown on the first composition gradient layer and has a second Al composition equal to or less than the first Al composition of the first composition gradient layer, and the second Al composition being gradually reduced at a second rate smaller than the first rate from the first composition gradient layer toward the active layer, the first composition gradient layer has a composition of Alx1Ga1-x1N configured to have one Al composition x1 at an interface on the single crystal AlN substrate side being within 0.95 to 1 and the other Al composition x1 at an interface of the first composition gradient layer on the active layer side being within 0.7 to 0.8  (See Patent 522, claim 6).  
Furthermore, claim 6 of Patent 522 additionally teaches Al composition at a side adjacent to an interface of the AlN single crystal growth substrate (Patent 522, claim 6).  Therefore, claim 6 of Patent 522 has a narrower scope of claim compared to claim 8 of the instant application [underlying for clarity].
Regarding Claim 9, Patent 522 teaches wherein the first rate being a rate of decrease in Al composition per 1 μm in thickness from the single crystal AlN substrate side toward the active layer side is in a range between 0.5 to 2/μm (See Patent 522, claim 6).  
Regarding Claim 10, Patent 522 teaches wherein the layer thickness of the first composition gradient layer is within a range between 50 to 500 nm (Patent 522, claim 7).  
Regarding Claim 11, Patent 522 teaches wherein the second composition gradient layer has a same Al composition on a side of the first composition gradient layer as that of the first composition gradient layer on a side of the second composition gradient layer (Patent 522, claim 6).  
Regarding Claim 12, Patent 522 teaches wherein the second composition gradient layer is configured to have a composition of Alx1Ga1-x1N (0.65≤x2≤0.75) (Patent 522, claim 6.  For example, with Al composition x1 at an interface of the first composition gradient layer on the active layer side being 0.7 and the second composition gradient layer having the same composition at an interface with the first composition gradient layer, aluminum concentration is 0.7).
Regarding Claim 13, Patent 522 teaches wherein the second composition gradient layer has a layer thickness within a range between 0.5 to 2 μm (Patent 522, claim 8).  
Regarding Claim 14, Patent 522 teaches wherein the second rate being a rate of decrease in Al composition per 1 μm in thickness from the single crystal AlN substrate side toward the active layer side is in a range between 0.1 to 1/μm (Patent 522, claim 6 in combination with claim 9).  
Regarding Claim 15, Patent 522 teaches an optical semiconductor element comprising: a single crystal AlN substrate; an n-type semiconductor layer composed of an AlGaN layer, the AlGaN layer being grown on the single crystal AlN substrate and being pseudomorphic with the single crystal AlN substrate, an Al composition of the AlGaN layer being reduced with an increase in distance from the single crystal AlN substrate; an active layer which is grown on the n-type semiconductor layer and has a multiple quantum well structure which is composed of a plurality of well layers and barrier layers; and a p-type semiconductor layer which is grown on the active layer, wherein the single crystal AlN substrate has an outermost surface opposite the n-type semiconductor layer functioning as a light-exiting surface, the n-type semiconductor layer includes: a first composition gradient layer which is grown on the single crystal AlN substrate and a first Al composition of which is gradually reduced at a first rate from the single crystal AlN substrate toward the active layer; and a second composition gradient layer which is grown on the first composition gradient layer and has a second Al composition equal to or less than the first Al composition of the first composition gradient layer, and the second Al composition being gradually reduced at a second rate smaller than the first rate from the first composition gradient layer toward the active layer, the first rate being a rate of decrease in Al composition per 1 μm in thickness from the single crystal AlN substrate side toward the active layer side is in a range between 0.5 to 2/μm, the first composition gradient layer has a composition of Alx1Ga1-x1N (0.7≤x1≤1), and the second composition gradient layer has a same Al composition on a side of the first composition gradient layer as that of the first composition gradient layer on a side of the second composition gradient layer (See Patent 522, claim 1). 
Furthermore, claim 1 of Patent 522 additionally teaches that a surface of the AlN single crystal growth substrate is an outermost surface of the optical semiconductor element (Patent 522, claim 1).  Therefore, claim 1 of Patent 522 has a narrower scope of claim compared to claim 15 of the instant application [underlying for clarity].
Regarding Claim 16, Patent 522 teaches wherein the first composition gradient layer has a layer thickness of ½ or more of an optical wavelength of emitted light from the active layer (Patent 522, claim 14 in combination with claim 7.  For example, a thickness of the first composition gradient layer being 350 nm and an emission peak wavelength being 200 nm).  
Regarding Claims 17-18, while Patent 522 does not explicitly disclose a rough surface of the single crystal AlN substrate and an absorption coefficient in numerical ranges, it would have been obvious to one of ordinary skill in the art to obtain a flat surface, which is considered RMS less than 5nm, and low absorption coefficient, which is considered less than 25 cm-1, in order to increase light emitting efficiency.
Regarding Claim 19, Patent 522 teaches wherein the second composition gradient layer has a larger layer thickness than that of the first composition gradient layer (Patent 522, claim 3).  
Regarding Claim 20, Patent 522 teaches wherein the first composition gradient layer is configured to have an Al composition x1 that is linearly reduced from the single crystal AlN substrate to the active layer (Patent 522, claim 2).  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asada et al. (US 2018/0287014 A1) teaches a claimed optical semiconductor element including, but not limited to, a single crystal AlN substrate (11), an n-type semiconductor layer having a first composition gradient layer (131) at a first Al composition grading rate and a second composition gradient layer (132) at a second Al composition grading rate different from the first Al composition grading rate, an active layer (14), and a p-type semiconductor layer (15) (Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829